[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 07-15852                 FEBRUARY 27, 2009
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                D. C. Docket No. 07-00043-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JORGE LUIS TAPANES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 27, 2009)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Mark G. Rodriguez, appointed counsel for Jorge Tapanes, has filed a motion
to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent review of the entire record reveals no

arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Tapanes’s conviction and sentence are AFFIRMED.




                                          2